Notice of Allowance
Claims 1-4, 6-11, 13-17, 19, and 20 are hereby allowed. 

Examiner’s Statement of Reasons For Allowance
The examiner finds that the cited prior art, and prior art generally, does not teach the added limitations of claim 1.  The examiner agrees with the following: 

    PNG
    media_image1.png
    402
    808
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    402
    798
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    791
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    267
    795
    media_image4.png
    Greyscale

The examiner respectfully agrees with Applicant.  Accordingly, claims 1-4, 6-11, 13-17, 19, and 20 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687